The State, in its motion for a rehearing, earnestly insists that we erred in our original opinion in this case by holding that the premises were insufficiently described in the affidavit for the search warrant. In support of its contention, the State seems to rely on the following cases: Boone v. State, 114 Tex.Crim. Rep., 26 S.W.2d 655; Odell v. State,105 Tex. Crim. 646, 290 S.W. 164; Watson v. State,110 Tex. Crim. 199, 9 S.W.2d 265; Hernandez v. State,109 Tex. Crim. 246, 4 S.W.2d 82.
In the Boone case it is specifically recited in the affidavit that the residence to be searched was occupied by Boone. In *Page 123 
Odell's case, the house to be searched was designated in the affidavit as a house in the possession of Odell. In Watson's case, the affidavit contained enumerated buildings and recites that they were in charge of Watson. In the Hernandez case, after describing the premises in the affidavit for a search warrant, it was recited that Hernandez was in possession of the premises. None of these recitals are found in the affidavit in the instant case.
Believing that the case was properly disposed of in our original opinion, the State's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.